MEMORANDUM**
Norman Dupeire appeals the district court’s summary judgment dismissing his employment discrimination action alleging he was not hired for a position on account of his gender. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1219-20 (9th Cir.1998), and we affirm.
Because Dupeire failed to present evidence sufficient to create a genuine issue of material fact as to whether defendant’s proffered reason for hiring a female instead of Dupreire was pretextual, the district court properly granted summary judgment in favor of defendant. See Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093-94 (9th Cir.2001) (stating standard for disparate treatment).
Dupeire’s contention that the defendant may not use subjective criteria in hiring lacks merit. See Sengupta v. Morrison-Knudsen Co., Inc., 804 F.2d 1072, 1075 (9th Cir.1986).
Dupeire’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.